1 So.3d 1286 (2009)
DEPARTMENT OF HIGHWAY SAFETY AND MOTOR VEHICLES, Petitioner,
v.
Charles MAFFETT, Respondent.
No. 2D08-984.
District Court of Appeal of Florida, Second District.
February 20, 2009.
*1287 Robin Lotane, General Counsel, Tallahassee, and Jason Helfant, Assistant General Counsel, Miami, for Petitioner.
Eilam Isaak, Tampa, for Respondent.
ALTENBERND, Judge.
The Department of Highway Safety and Motor Vehicles seeks certiorari review of a circuit court order granting Charles Maffett's petition for certiorari and quashing an order suspending Mr. Maffett's license for driving with an unlawful breath-alcohol level. The circuit court granted certiorari because, during the formal administrative review, the Department refused to issue a subpoena to the agency inspector responsible for maintaining the breath testing equipment used to test Mr. Maffett's breath-alcohol level.
In Yankey v. Department of Highway Safety & Motor Vehicles, No. 2D08-2045, ___ So.2d ___, 2009 WL 416514 (Fla. 2d DCA Feb.20, 2009), an opinion we issue simultaneously with this opinion, we have concluded that section 322.2615(6)(b), Florida Statutes (2007), and related statutory and administrative provisions require the Department to issue a subpoena to the agency inspector when the agency inspector is identified in documents submitted to the Department to validate the breath test results. Based upon the reasoning in Yankey, we conclude the circuit court in this case applied the correct law in granting Mr. Maffett's petition for writ of certiorari and quashing the order suspending his license. We therefore deny the Department's petition for writ of certiorari.
Petition denied.
CASANUEVA and WALLACE, JJ., Concur.